wee department of the treasury internal_revenue_service washington d c tax exempt ano government entities division date apr e ln be legend - contact person id number - telephone number in reply refer to t e ra t a eten dear sir madam this is in response to a letter from your authorized representative requesting rulings on your behalf regarding the federal_income_tax consequences of the transfer from b to c of certain assets and the subsequent sale_or_exchange of those assets under sec_511 of the internal_revenue_code facts a is a nonprofit organization organized under the laws of the state of d a is exempt from federal_income_tax under sec_501 of the internal_revenue_code a is a trade_association comprised of most of the new car and truck dealers in the state of d a provides its members with opportunities to advance mutual interests within the industry and operates to advance the general interests of the new retail automotive and truck industry in the state of d in a formed a group_insurance trust b which provided insurance coverage health life short-term disability vision and dental insurance to a’s member- employers and their employees b has not been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code e is a mutual_insurance_company which provided insurance products through b e notified b that it intends to demutualize the company consequently b will receive x shares of e stock as a result of the demutualization b’s net_worth and reserve balance will increase substantially a has decided to transfer all of b’s surplus reserves including the demutualization proceeds to c to be used for charitable and educational_purposes relating to the automotive industry in the state of d c is an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code and is not a private_foundation within the meaning of sec_509 because it is an organization described in sec_509 c was organized to conduct educational activities and programs related to the industry in which a’s members are engaged rulings requested the following are the requested rulings the termination of b and the transfer of the surplus assets to c will not cause a b or its subscribers to be subject_to the excise_tax of sec_4976 of the code since such transfer is not a reversion to the benefit of an employer for purposes of sec_4976 of the code the transfer of the surplus assets including the demutualization proceeds from b to c will not result in taxable_income or unrelated_business_taxable_income to a b c or b’s subscribers the receipt of the demutualization proceeds in the form of e stock will not result in taxable_income for b the sale_or_exchange of some or all of the e stock by c after the transfer from b will not result in unrelated_business_taxable_income for c law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious or educational_purposes no part of whose net_earnings inures to any private individual sec_501 of the code provides for the exemption from federal_income_tax of trade associations not organized for profit provided that no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including those described in sec_501 and sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions both computed with the modifications listed in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business for purposes of sec_1221 of the code the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is of first importance factors that have been considered in determining whether the sale of property has been carried out in the regular course of the taxpayer’s business are the purpose for which the property was acquired the frequency continuity and size of sales the extent of improvements to the property the activities of the owner in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale rationale the information submitted states that the b will be terminated and the surplus assets will be transferred to c an organization exempt under sec_501 to carry out c’s educational_purposes the surplus assets will not revert to a or a’s members c is not an employer with respect to a nor is it an organization that is an alter ego of a’s member-employers it is a charitable_organization the assets of which are dedicated to charitable purposes and cannot be used for the private benefit of a’s member-employers therefore the transfer of b’s surplus assets to c is not a reversion to the benefit of the employer as defined in sec_4976 of the code as organizations described in sec_501 of the code a and c are subject_to sec_511 regarding the imposition of tax on their unrelated_business_income b will transfer the surplus reserves including e stock to c and the questions presented are whether the transfer of the surplus reserves and c’s subsequent sale of the e stock may be excluded from the computation of unrelated_business_taxable_income as gain from the sale of property under sec_512 in determining whether this modification is applicable in this case the surrounding circumstances must be considered the information submitted indicates that a created the insurance_trust many years ago for the benefit of its member employers and their employees once the insurance_trust is terminated the surplus assets including the demutualization proceeds will be transferred to an organization qualified under sec_501 of the code the purpose of which is to carry on exempt_activities for the benefit of the employees and those affiliated with the automotive industry in the state of d the surplus assets will be transferred to c only upon b’s termination and e’s demutualization since c will receive the assets based on the one-time unforeseen occurrence of demutualization a or c could not have had a business_purpose in mind when the property was acquired therefore the transfer of the property is not indicative of an intention to use the property in the regular course of a trade_or_business furthermore because c does not hold the e stock either as stock_in_trade inventory or for sale in the ordinary course of business the gain on the subsequent sale of e stock will be excluded from the computation of unrelated_business_taxable_income by reason of sec_512 of the code conclusion based on the facts and information submitted and the representations made we conclude that the termination of b and the transfer of the surplus assets to c will not cause a b or its subscribers to be subject_to the excise_tax of sec_4976 of the -5- code since such transfer is not a reversion to the benefit of an employer for purposes of sec_4976 of the code the transfer of the surplus assets including the demutualization proceeds from b to c will not result in unrelated_business_taxable_income to a or c the sale_or_exchange of some or all of the e stock by c after the transfer from b will not result in unrelated_business_taxable_income for c we have referred the other matters contained in your ruling_request to appropriate offices within chief_counsel since these matters are not within our jurisdiction those offices will communicate directly with you these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them k of the code provides that they may not be used or cited as precedent section this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service please keep this ruling letter in your permanent records sincerely yours signed marvin friedlander marvin friedlander manager exempt_organizations technical group
